        Case 1:20-cv-01814-DAD-EPG Document 53 Filed 05/24/21 Page 1 of 3


JEAN E. WILLIAMS, Acting Assistant Attorney General
Environment & Natural Resources Division
JEFFREY S. THOMAS, Trial Attorney (VA Bar No. 86439)
Natural Resources Section
United States Department of Justice
P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 514-3553
Facsimile: (202) 305-0506
jeffrey.thomas2 @usdoj.gov
Attorneys for Federal Defendants



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA


   HOOPA VALLEY TRIBE,
            Plaintiff,
   v.
                                                       Case No. 1:20−cv−01814−DAD-EPG
   UNITED STATES BUREAU OF
   RECLAMATION; DAVID BERNHARDT,
   in his official capacity as Secretary of the
   Interior; BRENDA BURMAN, in her                   FEDERAL DEFENDANTS’ MOTION TO
   official capacity as Commissioner of the          CONSOLIDATE
   United States Bureau of Reclamation;
   ERNEST CONANT, in his official capacity           NOTICED TO JULY 6, 2021
   as U.S. Bureau of Reclamation California-
   Great Basin Regional Director; and UNITED
   STATES DEPARTMENT OF THE
   INTERIOR

             Defendants.



                     TO ALL PARTIES AND THEIR COUNSEL OF RECORD

        PLEASE TAKE NOTICE that on July 6, 2021, at 9:30 a.m., or as soon thereafter as

counsel may be heard, in the courtroom of the Honorable Dale A. Drozd, located in the United

States District Court for the Eastern District of California, Fresno Division, Federal Defendants

will and hereby do move to consolidate this case with North Coast Rivers Alliance v. United
      Case 1:20-cv-01814-DAD-EPG Document 53 Filed 05/24/21 Page 2 of 3


States Department of the Interior, No. 1:16-cv-00307-DAD-SKO (hereinafter, “N. Coast”) and

Center for Biological Diversity et al. v. United States Dept. of the Interior et. al., 1:20-cv-706-

DAD-EPG (“CBD”). Federal Defendants do not request oral argument and believe the motion

can be decided on the papers.


                 FEDERAL DEFENDANTS’ MOTION TO CONSOLIDATE

       Federal Defendants respectfully request that the Court consolidate this case with N. Coast

and CBD for the reasons stated in the memorandum in support. Defendants conferred with

counsel for Plaintiff and Plaintiff opposes this motion.



      DATED: May 24, 2021.

                                       Respectfully submitted,
                                       JEAN E. WILLIAMS, Acting Assistant Attorney General
                                       United States Department of Justice
                                       Environment & Natural Resources Division

                                       /s/ J. Scott Thomas
                                       JEFFREY SCOTT THOMAS
                                       Trial Attorney
                                       U.S. Department of Justice
                                       Counsel of Record for the Federal Defendants
       Case 1:20-cv-01814-DAD-EPG Document 53 Filed 05/24/21 Page 3 of 3


                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 24, 2021, I electronically filed the foregoing document

and its attachment with the Clerk of the Court using the CM/ECF system, which will send

notification of the filing to all parties.



                                                     /s/ J. Scott Thomas
                                                     JEFFREY SCOTT THOMAS
